Henry, C. J.
— Defendant was indicted by the grand jury of Lewis county for stealing a steer and a heifer,, the property of one Dunlap. He pleaded not guilty, but, on a trial of the cause, was found guilty and sentenced to. two years’ imprisonment in the penitentiary, and has prosecuted this appeal. The evidence was substantially), as follows: In June, 1884, defendant agreed with Horace Tate to pasture for him about thirty head of young cattle. Defendant lived on the “Mendenhall farm,” about four miles from Tate. He took the cattle and placed them in his pasture, from which in less than a month they escaped and went back to Tate’s, and were, with the two which defendant is alleged to have stolen, turned into Tate’s pasture. A few days after defendant, went to Tate’s, and, claiming the two which did not belong to Tate, agreed with the latter to pasture them for him, and, shortly after, sold them to Tate. The evidence clearly establishes Dunlap’s ownership of the cattle, and there was abundant evidence that defendant committed the theft of which he was accused.
It is urged that there was no proof that defendant ever had possession of the cattle, but the fact that Tate’s-*21■cattle escaped from defendant’s possession, and that these went with them to Tate’s, and that, in a day or two after-wards, defendant went to Tate’s and claimed them as his •own, certainly tends to prove that they had previously ■been in his possession.
The only plausible objection to the verdict relates to the proof of venue. There is express testimony that both Tate and Dunlap resided in Lewis county. That In 1888 defendant lived in Lewis county, and in 1884 moved to the “ Mendenhall farm.” The location of that farm with reference to Tate’s, Dunlap’s and other farms, proved to be in Lewis county, was evidence from which the jury might have found that the crime was committed in Lewis county, but, aside from this, it is provided that If one steals property in one county and carries it into another, he may be indicted, tried and convicted for the larceny in the latter county, in the same manner as if such larceny had been committed there. Sec. 1691, R. S., 1879. If the cattle had escaped from his possession in the county in which they where stolen, and he pursued and found them in anoter county, and there took possession of them as his property, and disposed of them, ■ as such, he was guilty, under section 1691, of stealing the property in the latter county. The case is fully embraced by that section.
In either view the evidence warranted the conviction, and the judgment is affirmed.
All concur.